Citation Nr: 1146244	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the course of the appeal, the Veteran relocated to New Jersey and the claims file was transferred to the custody of the RO in Philadelphia, Pennsylvania, which is now the agency of original jurisdiction (AOJ). 

Parenthetically, the Board notes that the Veteran had originally elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated in March 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case was initially processed under regulations governing the ECA.  38 C.F.R. §§ 20.1500 - 20.1510 (2011).  However, the Veteran's failure to submit his substantive appeal within the compulsory 30-day time limit is deemed to be an implied revocation of his participation in the ECA Initiative.  38 C.F.R. § 20.1509(c) (2011).  His appeal will thus be processed using the usual VA appeals adjudication procedures. 


FINDING OF FACT

A VA psychologist diagnosed the Veteran as suffering from PTSD that was due to traumatic military experiences, which included fear of hostile military activities.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board's decision to grant entitlement to service connection for PTSD herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

Generally, but not always, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates a veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  

Further, lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, in the following circumstances:  when a veteran was diagnosed with PTSD in service (38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. § 3.304(f)(4)).  38 C.F.R. § § 3.304(f).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f) (2011).

As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  As the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

The Veteran contends that he developed PTSD as a result of his experiences during active service in Vietnam from December 1969 to December 1970.  His DD Form 214 listed his military occupational specialty (MOS) was listed as Military Policeman.  Service treatment records did not reflect any psychiatric findings.  However, Report of Medical History documents dated in March 1969 and April 1971 detailed complaints of nervous trouble.  It was noted that the Veteran suffered from indigestion when worried.

In multiple statements of record, the Veteran described various in-service stressors, to include being shot at during river and infantry patrols as well as being subject to sniper and rocket attacks.  He described witnessing Vietnamese state police assaulting girls, pulling dead bodies out of the water, assisting wounded after a tank explosion, and hearing a baby cry after opening fire on an object during a river patrol.

VA treatment notes dated from 2006 to 2011 detailed findings of PTSD and complaints of anxiety, panic attacks, irritability, and insomnia.  In a May 2011 VA PTSD examination report, the Veteran complained of sleep impairment, recurring distressing dreams, detachment, avoidance behaviors, irritability, and hypervigilance.  After reviewing the claims file and examining the Veteran, the examiner, a VA psychologist, diagnosed mild, chronic PTSD.  Significantly, the examiner attributed the diagnosis of PTSD to the Veteran's military trauma, which included fear of hostile military activities.  

Based on this record, the Board finds the Veteran's stressors are corroborated by application of 38 C.F.R. § 3.304(f)(3).  Here, the Veteran's stressors are related to his fear of "hostile military activity" as defined above.  The Veteran experienced the actual threat of injury during rocket attacks and river and infantry patrols, due to incoming gunfire, sniper, and rocket fire.  The stressors he reported were consistently described and are consistent with his tour of duty in Vietnam from December 1969 to December 1970.  

As noted above, a VA psychologist clearly attributed the Veteran's diagnosed PTSD to military trauma, which included fear of hostile military activities.  A review of the claims file also reveals no nexus evidence to the contrary.  In fact, the record is devoid of any concrete evidence that the Veteran's contentions are inaccurate or otherwise without foundation.

Given the totality of the evidence of record, including the Veteran's credible lay testimony establishing the occurrence of his claimed in-service stressors, current diagnoses of PTSD by multiple VA treatment providers combined with the positive May 2011 VA psychologist's medical opinion of record (and the lack of any negative evidence), the Board has determined that the Veteran's claimed PTSD is causally linked to his corroborated in-service stressors.  Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


